Citation Nr: 9922991	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-45 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Validity of a home loan guaranty indebtedness owed by the 
veteran.

2.  Entitlement to waiver of recovery of a home loan guaranty 
indebtedness in the amount of $22,826.59.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel
INTRODUCTION

The veteran had active military service from April 1976 to 
August 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 determination by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that an indebtedness by 
the veteran to the government in the amount of $22,826.59 
plus interest as a result of VA payment of an obligation 
under the VA Home Loan Guaranty Program was properly created 
and that the veteran was obligated to reimburse the 
Government for the amount of the loan guaranty payment.  The 
veteran and his wife testified at a hearing on October 19, 
1998, before a member of the Board at the RO in connection 
with the appeal.  

The issue of entitlement to waiver of recovery of the loan 
guaranty indebtedness has been adjudicated by the RO but is 
not before the Board at the present time.  A Committee on 
Waivers and Compromises (COW) at the RO denied the veteran's 
request for waiver on January 4, 1994, finding that the 
veteran was "at bad faith because [he] allowed the transfer 
of the property without the assumption of the mortgage" and 
that bad faith on his part precluded the granting of a 
waiver.  Thereafter, in August 1994, the veteran submitted a 
document entitled "dispute of overpayment/indebtedness" 
regarding the indebtedness "currently assessed, and which is 
the subject of a waiver request," and asked that waiver 
procedures be held in abeyance until the dispute regarding 
the indebtedness (i.e., the validity of the debt) was 
resolved.  The language of this document clearly signaled an 
intent to pursue the matter further if the debt were found to 
be valid, and the RO has acquiesced in the request for 
postponement of further action on the waiver.  Under these 
circumstances, since it was received within the period for 
the filing of a timely notice of disagreement (NOD), this 
document may be accepted as a NOD as to the waiver issue.  
Therefore, if the present appeal regarding the validity of 
the veteran's debt is ultimately adverse to him, the RO will 
be required to issue a statement of the case on the waiver 
issue and allow the veteran an additional period of time in 
which to perfect his appeal by filing a substantive appeal 
(VA Form 9 or equivalent).  

The further issue of entitlement to a retroactive release of 
liability under 38 U.S.C.A. § 3713(b) (West 1991 & Supp. 
1998) has also been adjudicated by the RO but is not before 
the Board.  On September 3, 1993, the veteran was notified by 
letter that the question of his entitlement to a retroactive 
release of liability had been considered following the 
payment of a claim as the result of a transferee owner's 
default.  The decision at that time was that a retroactive 
release of liability be denied because there was no evidence 
that the immediate transferee assumed liability for repayment 
of the loan and there were no other liable obligors.  The 
veteran was advised that he had the right to appeal the 
denial and was given instructions as to how to do so.  He did 
not file a timely NOD in accordance with the instructions 
given to him and he has not specifically raised the matter 
since then.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Although 
the instructions below should be carried out in a logical 
chronological sequence, no instruction in this remand may be 
given a lower order of priority in terms of the necessity of 
its being carried out completely.  

In April 1989 the veteran obtained a VA-guaranteed loan to 
refinance a residential property which he had originally 
purchased in 1982.  In June 1990 he conveyed the property to 
[redacted] and [redacted], who assumed the loan and made payments 
for a period of time before conveying the property to the 
[redacted], who later defaulted.  Following a judicially ordered 
foreclosure sale on November 19, 1992, the VA paid a claim to 
the noteholder pursuant to its guaranty obligation.  
Throughout the entire period during which the veteran owned 
the subject property, he was an active duty serviceman in the 
Air Force.  At the time of the 1989 refinancing, he was 
stationed in Texas.  His sale to the [redacted] was completed just 
before he was transferred to Italy, where he remained until 
after the foreclosure.  

With respect to the question of the validity of the debt, 
there are normally two distinct avenues of review:  (1) 
Whether the indebtedness is valid and enforceable against the 
veteran under the legal theory of indemnity, and if not, (2) 
whether it is valid and enforceable against him under the 
legal theory of subrogation.  The VA may usually seek 
reimbursement from a transferor-veteran under either theory.  
38 C.F.R. § 36.4323 (1998); Stone v. Derwinski, 
2 Vet. App. 56-7 (1992).

In the present case it appears that an August 7, 1992, letter 
mailed to the veteran's overseas address advising him that 
the transferee was delinquent with payments on the loan and 
that foreclosure appeared probable provided proper 
notification of the impending foreclosure proceeding.  The 
letter advised him to get in touch with the holder of the 
loan and the present owner in an effort to cure the default 
and avoid foreclosure and suggested that he may want to 
consult a lawyer for advice.  The veteran has conceded that 
he received the letter.  

However, the veteran challenges the validity of the 
indebtedness in part on the basis of an assertion of rights 
which he believes are conferred to him by the Soldiers and 
Sailors Civil Relief Act, 50 U.S.C.A. § 501 et seq.  There is 
evidence that he responded to the August 7, 1992, letter by 
consulting with Air Force legal counsel in Naples, Italy, who 
drafted a letter to the Florida court having jurisdiction of 
the foreclosure requesting that the proceeding be stayed 
under 50 U.S.C.A. Appendix Section 521 until his return to 
the United States.  The veteran claims that he never received 
a reply and therefore believed that a stay had been granted.  
The fact that the foreclosure took place makes it clear that 
the proceedings were not stayed, but what is not clear is 
whether the Court's failure to grant relief under the Act has 
any effect on the VA's right to recover the indebtedness 
under against him.  An opinion from the VA District Counsel 
at the RO should be obtained to clarify the effect of this 
Act on the present claim, if any.  

The more fundamental question requiring resolution in 
determining the enforceability of the VA claim against the 
veteran involves the issue of whether the conveyance of the 
subject property to the [redacted] contravened the terms of the 
mortgage note executed by the veteran and the original 
lender, The Florida Group, Inc., which subsequently assigned 
the note to the Suncoast Savings and Loan Association.  The 
original mortgage note, executed on April 24, 1989, contained 
the following inscription printed in bold face type at the 
top of the document:  NOTICE:  THIS LOAN IS NOT ASSUMABLE 
WITHOUT THE APPROVAL OF THE VETERANS ADMINISTRATION OR ITS 
AUTHORIZED AGENT.  The same inscription was printed across 
the top of a "VA assumption policy rider" executed at the 
same time.  The rider contained the following language:  

Notwithstanding anything to the contrary 
set forth in the Instrument, Mortgagee 
and Mortgagor hereby acknowledges and 
agrees to the following:  

....

TRANSFER OF THE PROPERTY:  If all or any 
part of the Property or any interest in 
it is sold or transferred, this loan 
shall be immediately due and payable upon 
transfer ("assumption") of the property 
securing such loan to any transferee 
("assumer"), unless the acceptability of 
the assumption and transfer of this loan 
is established by the Veterans 
Administration or its authorized agent 
pursuant to section 1817A of Chapter 37, 
Title 38, United States Code.  

The subject property was conveyed to [redacted] by a warranty 
deed on June 29, 1990.  In accordance with the sales 
contract, the [redacted] assumed the existing VA mortgage on a 
"nonqualifying" basis.  In effect, they were allowed to 
assume an unassumable loan.  An undated VA worksheet in the 
veteran's loan guaranty file contains an inscription of 
"questionable assumption--(see letters)," but no letters are 
currently of record.  

At some subsequent unknown time and under unknown 
circumstances, the transfer to the [redacted] took place.  The 
[redacted], the [redacted], and the veteran were all listed as 
defendants in the judicial foreclosure action.  The only 
information available concerning the circumstances of the 
transfer by the [redacted] is found in a March 23, 1992, letter 
written by Mrs. [redacted], who related that when their business 
had financial problems, the [redacted] had offered the property to 
their current tenants, the [redacted], who signed a sales 
contract with them in December 1991 but could not obtain a 
"nonqualifying" mortgage assumption.  At the time of the 
foreclosure, the [redacted] were shown as the owner of record, 
but the instrument conveying title to them is not of record, 
nor is the status of their loan assumption application with 
Suncoast documented.  It is clear from Mrs. [redacted] letter 
that both the [redacted] and the [redacted] were uncertain as to who 
was obligated to make the monthly payments.  The [redacted] 
refused to pay until after the matter was cleared up, and the 
foreclosure proceeding ensued.  

The events which ultimately led to foreclosure following the 
veteran's transfer of title to the [redacted] were set in motion 
by the willingness of Suncoast Savings and Loan to permit the 
assumption of a VA-guaranteed loan which was on its face 
unassumable.  Other than the single worksheet notation that 
the assumption was "questionable," there is nothing in the 
record to indicate the role of the VA in the transaction.  
Had the terms of the rider been enforced, immediate repayment 
of the balance due on the loan would have been required at 
the time of the sale, effectively requiring the [redacted] to 
obtain a loan on their own and thereby immunize the veteran 
from the risks attendant to a sale to an unqualified 
transferee.  There is nothing in the file to suggest that the 
VA granted its authorization of the assumption; there is a 
strong inference to be drawn that it would not have done so, 
given the [redacted]' inability to qualify on their own.  Neither 
does the record show whether the VA knew of the transfer at 
all until afterwards.  

If the VA did have knowledge of an unauthorized assumption of 
a loan by a nonqualified purchaser, a determination must be 
made as to whether the noteholder's claim for recovery of the 
foreclosure deficiency under the loan guaranty was valid.  If 
the VA paid a claim that it was not obligated by law to pay, 
a question would then arise as to whether the VA may collect 
the amount of the indebtedness from the veteran under the 
loan guaranty agreement.  

Resolution of these issues will require clarification of the 
facts surrounding the assumption of the veteran's 
VA-guaranteed loan by the [redacted], the attempted but evidently 
uncompleted assumption by the [redacted], and the role of the VA 
in these transactions.  The claims file contains the warranty 
deed and settlement statement from the sale to the [redacted], but 
no documents from Suncoast or from the VA regarding either 
transferee's financing arrangements with Suncoast are of 
record, including the loan applications, financial status 
reports and credit.  The veteran's VA loan guaranty file also 
appears to be incomplete with respect to documents dating 
from this period.  These documents must be obtained for the 
file, and an analysis of the legal issues raised should be 
undertaken by the District Counsel at the RO.  

In view of the foregoing, the case is REMANDED to the RO for 
completion of the following actions:

1.  The case should be referred to the 
loan guaranty officer at the RO for a 
review of the file and preparation of a 
report which details any and all actions 
taken by the VA at the time of the 
transfer of the subject property to the 
[redacted] in July 1990 and the assumption of 
the veteran's VA loan by the [redacted] at 
that time.  The same information should 
be obtained with respect to the later 
transfer to the [redacted].  The letters 
noted in the above referenced worksheet 
should be obtained for the file, as 
should documents describing VA 
communications with the Suncoast Savings 
and Loan Association, the [redacted] and the 
[redacted] in connection with the transfer 
of the property.  Additional reports 
should be obtained from Suncoast and any 
other appropriate parties, as necessary.  
Any additional documents that may be 
obtained from Suncoast concerning the 
loan applications of the [redacted] and the 
[redacted], the basis on which financing was 
either granted or denied, and basis for 
the decision not to enforce the 
due-on-sale clause in the veteran's 
original mortgage note should be 
requested.  

2.  After procurement of all available 
relevant documents and completion of the 
loan officer's report, the complete file 
should be referred to the VA District 
Counsel for an opinion as to each of the 
following issues:  

(a)  In view of the notice 
contained in the veteran's 
original mortgage note and the 
terms of the rider to that 
agreement, did the noteholder 
have a valid and enforceable 
claim against the VA pursuant 
to the veteran's loan guaranty 
agreement following its 
failure to enforce the 
due-on-sale clause in the 
agreement?

(b)  Does the failure of the 
VA to require the noteholder 
to enforce the due-on-sale 
clause affect the VA's right 
to recover from the veteran, 
under the theories of 
indemnity or subrogation, the 
indebtedness created by VA 
payment under the loan 
guaranty?  

(c)  Does the failure of the 
VA to require the noteholder 
to enforce the due-on-sale 
clause constitute VA legal or 
administrative error?  

(d)  Is the Soldiers and 
Sailors Civil Relief Act 
applicable to the present 
claim in view of the veteran's 
status as an active duty 
serviceman at the time of the 
foreclosure and, if so, does 
the Act affect the propriety 
of the foreclosure or the 
enforceability of the 
veteran's loan guaranty 
indebtedness in light of his 
petition to the Court in 
September 1992?  

3.  On the basis of the opinion received, 
the RO should review the issue on appeal.  
If the veteran's loan guaranty 
indebtedness is found to be valid, the RO 
should readjudicate his entitlement to a 
waiver of recovery of the indebtedness 
following completion of all additional 
evidentiary development necessary for 
proper consideration of that issue, 
including procurement of updated 
financial information from the veteran.  
If a current financial statement is 
requested, the veteran should be advised 
that the financial data is needed because 
financial hardship is one of the criteria 
for the granting of a waiver.  

4.  If the waiver determination is 
adverse to the veteran, an original 
statement of the case on the waiver issue 
should be prepared, and copies should be 
furnished to both the veteran and his 
representative.  The veteran should be 
advised of the requirement that the 
appeal as to the waiver issue be 
perfected by the filing of a substantive 
appeal and of the filing deadlines for 
doing so.  The RO should also prepare a 
supplemental statement of the case 
addressing the issue of the validity of 
the indebtedness.  Both the veteran and 
his representative should be given copies 
and afforded a reasonable period of time 
for reply. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
of the veteran until he is so notified.  The purpose of this 
remand is to obtain clarifying information.  The veteran 
should be advised that he has the right to submit any 
additional evidence or argument he sees fit while the appeal 
is in remand status.  Quarles v. Derwinski, 3 Vet.App. 129, 
141 (1992); Booth v. Brown, 8 Vet.App. 109, 112 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).

